Almand, Justice.
1. The constitutionality of Code § 45-512 was determined adversely to the contentions of the plaintiff in error by the decision of this court in Williams v. State, 206 Ga. 837 (59 S. E. 2d, 384), and the trial court did not err in overruling his demurrer to the indictment charging him with having operated a power-drawn net in violation of that Code section.
2. The questions raised by the assignments of error on an excerpt from the charge of the court, as contained in the special grounds of the motion for a new trial, which assignments were predicated on the alleged invalidity of the statute above referred to, are determined adversely *117to the contentions of the plaintiff in error by the ruling made above.
No. 17130.
July 11, 1950.
Aaron Kravitch, for plaintiff in error.
Andrew J. Ryan Jr., Solicitor-General, Sylvan A. Garfunkel, and Herman W. Coolidge, contra.
3. The general grounds of the motion for a new trial, not being argued or insisted on, are treated as abandoned.

Judgment affirmed.


All the Justices concur.